Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
With regards to claims 1, 9, and 14, applicants have amended claims to overcome the prior art of record, namely Kranz.  However, after consideration of arguments, examiner respectfully submits that the amendment is not sufficient to overcome Kranz.
Applicants maintained that taking official notice of certain claims is not proper because there is no “rational underpinning”.  However, the examiner respectfully submits that official notice does not require documentary evidence to supporting an examiner’s conclusion since the features are common knowledge capable of “instant and unquestionable demonstration” (see MPEP 2144.03).  It appears that applicants have rebutted these declarations so therefore, the examiner hereby provides evidence demonstrating the well-known nature of the claimed materials (i.e. dielectric and metal composition).  Among many available prior art, Wu et al. (Pub no. US 2015/0294906 A1) clearly shows how tungsten as a seed layer for subsequent conductor formation and silicon oxide are well-known materials for metal and dielectric respectively (see ¶6, ¶18).  Therefore, the amendment as it stands is not sufficient to overcome Kranz.
The applicants also argued that oxygen plasma is not taught in Kranz and that oxygen is optional.  Examiner respectfully submits, however, that a feature being optional has weight in the determination of patentability.  Here, the fact that oxygen is included within the plasma anticipates the claim.  Therefore, this argument is not persuasive.
Next, the applicants have argued that the prior art does not teach “dielectric sidewalls” and “dielectric field”.  The examiner respectfully submits that the sidewall of the dielectric field shown above layer 602 is by definition a “dielectric sidewall”.  The “dielectric sidewall” 610 may be coated with copper residue from a process, yet ultimately, the sidewall 610 is still a dielectric sidewall.  Therefore, this argument is not persuasive.
Lastly, the applicants have amended claim 9 to include a “selective metal growth on the metal bottom versus the dielectric sidewalls and field of dielectric” and argues that Kranz does not teach this since there is copper deposited on the sidewalls.  However, the examiner respectfully submits that Kranz teaches an alternative approach in which no copper is deposited on the dielectric sidewalls (see ¶53).  Therefore, this amendment is not sufficient to overcome Kranz.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment “by bottom-fill of selective metal growth on the metal bottom versus the dielectric sidewalls and field of dielectric” presents new matter not disclosed in the original specification.  To the best search of the examiner, the original specification does not explicitly show that the metal growth happens solely bottom-fill and not on the sidewalls.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz et al. (Pub No. US 2003/0062333 A1, hereinafter Kranz) and Wu et al. (Pub No. US 2015/0294906 A1) provided as evidence.
With regards to claim 1, Kranz teaches a method of pre-cleaning, the method comprising:
exposing a substrate on a pedestal, the substrate comprising a surface structure with a metal bottom, dielectric sidewalls, and a field of dielectric to a plasma treatment to remove chemical residual and/or impurities from the metal bottom, the dielectric sidewalls, and/or the field of the dielectric and/or repair surface defects in the dielectric sidewalls and/or the field of the dielectric (see ¶9, ¶45 and Fig. 6, metal bottom 602 shown with dielectric sidewalls 610 and field of dielectric shown above 602, pre-clean treatment using plasma utilized); and 
setting a temperature of the pedestal that comprises a cooling feature to less than or equal to 100 Deg C (see ¶45, less than 100 deg C utilized).
Kranz, however, is silent teaching the metal bottom to comprise of tungsten (W), cobalt (Co), or ruthenium (Ru).
In the same field of endeavor, Wu is provided as evidence to show the well-known notoriety of the claimed materials especially for their specific conductivity properties required for a specific purpose (see ¶6, ¶18 for example).

	With regards to claim 2, Kranz teaches the method of claim 1, wherein the pedestal comprises radio frequency (RF) capability (see ¶35, RF power source).

	With regards to claim 4, Kranz teaches the method of claim 1, wherein the oxygen plasma is a direct plasma (see ¶35, ¶46 for example, plasma is a direct plasma).
	
With regards to claim 5, Kranz teaches the use of hydrogen gas as a reactive gas/plasma (see ¶46), but is silent teaching the method of claim 1, wherein the plasma treatment further comprises a hydrogen plasma (i.e. further included with the oxygen plasma).
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that adding hydrogen plasma to the oxygen plasma may be beneficial in order to take advantage of the additional properties/benefits that hydrogen plasma can provide to preventing native oxide formation and removing photoresist residue as taught by Kranz.

	With regards to claim 6, Kranz teaches the method of claim 1, wherein a bias in a range of greater than or equal to 0 W and less than or equal to 1000 W is applied to the substrate during plasma exposure (see ¶45, ¶46).

	With regards to claim 7, Kranz teaches the method of claim 1, wherein the pedestal is maintained at a temperature in a range of greater than or equal to -20 deg C to less than or equal to 100 deg C during the plasma exposure (see ¶45).

With regards to claims 8 and 13, Kranz Is silent teaching the method of claims 1 and 9, wherein the dielectric sidewalls and the dielectric field comprises one or more of silicon nitride (SiN), silicon oxide (SiO), silicon oxynitride (SiON), or a high-k dielectric.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that the claimed materials for dielectrics are commonly known materials with specific dielectric properties that are beneficial / required for a particular application as taught by Wu as evidence.

	With regards to claim 9, Kranz teaches a processing method comprising: 
setting a temperature of a pedestal in a processing chamber to less than or equal to 100 Deg C, the pedestal comprising radio frequency (RF) capability and a cooling feature (see ¶35, ¶45, RF and cooling feature shown and done at least than 100 deg C); 
exposing a substrate on the pedestal, the substrate comprising a surface structure with a metal bottom, dielectric sidewalls, and a field of dielectric, to a plasma treatment in the processing chamber to remove chemical residual and/or impurities from the metal bottom, the dielectric sidewalls, and/or the field of the dielectric and/or repair surface defects in the dielectric sidewalls and/or the field of the dielectric, wherein the plasma treatment comprises an oxygen plasma (see ¶9, ¶45 and Fig. 6, metal bottom 602 shown with dielectric sidewalls 610 and field of dielectric shown above 602, pre-clean treatment using plasma utilized, also see ¶46, oxygen plasma utilized); and 
exposing the substrate to at least one precursor of the metal to selectively form a metal film on the substrate by bottom -fill of selective metal growth on the metal bottom versus the dielectric sidewalls and field of dielectric (see Fig. 6, exposing copper layer 602 since 602 is a PVD seed layer, after pre-clean, subsequent copper deposition continued via PVD seed layer, see ¶53 for example, no sidewall growth of copper).
	Kranz, however, is silent teaching the metal bottom to comprise of tungsten (W), cobalt (Co), or ruthenium (Ru).
In the same field of endeavor, Wu is provided as evidence to show the well-known notoriety of the claimed materials especially for their specific conductivity properties required for a specific purpose (see ¶6, ¶18 for example).

	With regards to claim 10, Kranz teaches the method of claim 9, wherein the oxygen plasma is a direct plasma (see ¶35, ¶46 for example, plasma is a direct plasma).

	With regards to claim 11, Kranz teaches the method of claim 9, wherein a bias in a range of greater than or equal to 0 W and less than or equal to 1000 W is applied to the substrate during the plasma exposure (see ¶45, ¶46).

	With regards to claim 12, Kranz teaches the method of claim 9, wherein the pedestal is maintained at a temperature in a range of greater than or equal to -20 deg C to less than or equal to 100 deg C during the plasma exposure (see ¶45).
	
With regards to claim 14, Kranz teaches a processing chamber to perform operations of: 
exposing a substrate on a pedestal comprising a cooling feature in a first processing chamber to a plasma treatment in the first processing chamber; and 
setting a temperature of the pedestal to less than or equal to 100 deg C (see claim 1 for example).
Kranz, however, is silent teaching:
a non-transitory computer readable medium, including instructions, that, when executed by a controller of a processing chamber.
It would have been obvious to a person having ordinary skill in the art at the time of filing to automate an activity since doing so would allow for more precise processing steps for a more polished yield (see MPEP 2144.04).

	With regards to claim 15, Kranz teaches the non-transitory computer readable medium of claim 14, wherein the pedestal comprises radio frequency (RF) capability (see ¶35, RF power source).

	With regards to clam 16, Kranz teaches the non-transitory computer readable medium of claim 14, further including instructions that, when executed by a controller of a processing chamber causes the processing chamber to perform the operation of: 
exposing the substrate to an oxygen plasma (see ¶46).

With regards to claim 17, Kranz teaches the non-transitory computer readable medium of claim 16, wherein the oxygen plasma is a direct plasma (see ¶35, ¶46 for example, plasma is a direct plasma).

With regards to claim 18, Kranz teaches the non-transitory computer readable medium of claim 14, further including instructions that, when executed by a controller of a processing chamber causes the processing chamber to perform the operation of: applying a bias in a range of greater than or equal to 0 W and less than or equal to 1000 W to the substrate during the plasma exposure (see ¶45, ¶46).

With regards to claim 19, Kranz teaches the non-transitory computer readable medium of claim 14, further including instructions that, when executed by a controller of a processing chamber causes the processing chamber to perform the operation of: maintaining the pedestal at a temperature in a range of greater than or equal to -20 deg C to less than or equal to 100 deg C during the plasma exposure (see ¶45).

With regards to claim 20, Kranz is silent teaching the non-transitory computer readable medium of claim 14, wherein the dielectric sidewalls and the dielectric field comprises one or more of silicon nitride (SiN), silicon oxide (SiO), silicon oxynitrideAttorney Docket No. 44018160USO1PATENT 17(SiON), or a high-k dielectric.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that the claimed materials for dielectrics are commonly known materials with specific dielectric properties that are beneficial / required for a particular application as taught by Wu as evidence.

With regards to claim 21, Kranz teaches use of hydrogen gas as a reactive gas/plasma (see ¶46), but is silent teaching the method of claim 9, wherein the plasma treatment further comprises a hydrogen plasma (i.e. further included with the oxygen plasma).
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that adding hydrogen plasma to the oxygen plasma may be beneficial in order to take advantage of the additional properties/benefits that hydrogen plasma can provide to preventing native oxide formation and removing photoresist residue as taught by Kranz.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML